Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 12, 2022

                                     No. 04-21-00417-CR

                         Geovanni Jesus ALVAREZ-RODRIGUEZ,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 7830
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
       The Appellant’s Motion for Extension of Time to File Brief is granted in part for 30 days.
The appellant’s brief is due on or before March 7, 2022.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of January, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court